Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification/Response to Amendment
The amendment filed 11/12/20 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the outline (edge of U-shaped bracket) having a shape complementary to a shape of the outer shell of the rocker “along an entire length” thereof newly added to claim 1 is not supported by the specification as originally filed. Specifically, the outline of the U-shaped bracket is not defined or limited in the specification to include only that edge section between 32 and 321 in Fig. 5c. 
More specifically, the “entire length” of the outline of the open side of the U-shaped bracket would constitute that portion of the U-shaped bracket extending above the rocker. This shape, above the rocker, is not complementary to the rocker.
Applicant is free to act as their own lexicographer but has not done so in this instance. 
Since no definition has been provide by applicant of what applicant intends to recite with the limitation “an outline,” examiner is forced to use the broadest reasonable interpretation of such terminology and the plain meaning of the words. Thus, an outline of the U-shaped bracket will be interpreted as a line or set of lines enclosing or indicating the shape of the object. The outline therefore does not have a complementary shape “along an entire length” as recited. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outline along “an entire length” of the open side of claims 1-9, 11, and 13-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11, 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter not properly described in the application as filed is that which has been newly added to claim 1, namely, that the outline of the U-shaped bracket has a shape complementary to that of the rocker “along an entire length” of the open side which is not disclosed or described in the specification or claims nor shown in the drawing figures as originally filed. More specifically, the entire length of the outline of the open side of the U-shaped bracket extends above the rocker. This shape is not complementary to the rocker. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13-14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘239 in view of JP 9-290705 (JP ‘705) and further in view of DE 102013009923 (DE ‘923). 
For claim 1, DE ‘239 discloses a vehicle door (Fig.1) for use in a vehicle body comprising a rocker (inherent, not shown), the vehicle door comprising an inner door panel (10) and an outer door panel (22), wherein the door further comprises 
a reinforcement element (18, Fig.2) arranged in a lower portion of the door such that when the door is mounted in the vehicle body, the reinforcement element is at the height of the rocker 
wherein the reinforcement element is a U-shaped bracket (Fig.2) that extends from the inner door panel to the outer door panel and is arranged with an open side facing the inner door panel; 
wherein an outline (or edge or edge surface, see at least portions near to 28) along the open side of the U-shaped bracket has a shape complementary to a shape of an outer shell of the rocker (in that the portions which extend along the side of the panel 10 parallel, mimic, or match the shape of the outer shell at those portions and are thus ‘complementary’ to that shape) only where the outline (edge surface) meets the rocker; and 
a side impact beam (16, Fig. 1) extending substantially in a vehicle longitudinal direction.
For claim 2, the U-shaped bracket is fixed at least indirectly at least to the inner door panel.  
For claims 3 and 4, the U-shaped bracket comprises a base wall and a pair of laterally opposed side walls extending away from the base wall, the base wall being supported on the outer door panel and extending in a door length direction, and the pair of side walls extending substantially perpendicularly to the base wall and defining the open side of the bracket that faces the inner door panel (Fig.2).  
For claim 5, ends of the side walls opposite to the base wall (Fig.2) comprise a mounting flange (28).  
For claim 6, the mounting flange is made by folding outwardly the ends of the side walls opposite to the base wall.4  
For claim 7, the mounting flange is fixed to the ends of the side walls opposite to the base wall.  
With regard to claims 3 and 7 and the limitation “cold stamping,” it should be noted that this limitation is a product-by-process limitation and is not further limiting in so far as the structure of the product is concerned. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” [emphasis added] In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP § 2113. Once a product appearing substantially identical is found, the burden shifts to applicant to show an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). In the instant case, Tyan et al. (‘949 Al) disclose similar processing means (Paragraph 0110).
For claim 8, the U-shaped bracket (18) has a lower vertical portion (near lower numeral 28) and the inner door panel comprises a substantially vertical lower portion (36), wherein the bracket is fixed to the substantially vertical lower portion at its lower vertical portion (as seen generally near the lower-most reference numeral 28 in Fig.2).  
For claim 9, the U-shaped bracket is arranged substantially in a middle of the length of the door.  

For claim 14, DE ‘239 discloses a vehicle having a door according to claim 1 and a vehicle body that comprises a rocker (inherent, not shown), wherein the door is mounted in the vehicle body such that the element U-shaped bracket is at the height of the rocker.
DE ‘239 lacks the bracket disclosed extending completely from an inner panel to an outer panel across the entire width thereof. 
JP ‘705 teaches the desirability of extending a reinforcement member completely between outer and inner panels of a vehicle door as seen in at least FIGS.4 and 5 where 44 extends completely across and between inner panel (26C) and outer panel (26A).
It would have been obvious to one of ordinary skill in the art to extend the width of the bracket of DE ‘239 to extend completely between inner and outer door panels as taught by JP ‘705 in order to best strengthen the structure and provide greater rigidity thereof. 
DE ‘239, as modified, teaches the reinforcement element (18) being fixed to at least one of the inner door panel or to the outer door panel, arranged at the height of the rocker (as seen in FIG.1), and extending along the door panel such that a rear portion thereof is in substantially one rear third portion of a longitudinal length of at least one the inner or outer door panel.
DE ‘239, as modified, fails to provide the reinforcement element (18) as two separate distinct reinforcement elements: one being that described above with respect to the U-shaped bracket and a second reinforcement element as recited being up to substantially a rear third portion of a longitudinal length of the inner or outer door panel. 
DE ‘923, in the embodiment of FIG.4, teaches the use of a plurality of reinforcement elements (plurality of impact foams) which are spaced apart in the longitudinal direction as seen. 
It would have been obvious to one of ordinary skill in the art to have provided the long one piece reinforcement element (18) of DE ‘239 as two separate, spaced-apart elements (namely a first reinforcement element and a second reinforcement element) along the longitudinal length of the door panel as taught by DE ‘923 (FIG.4) as an obvious modification. 
The court has held that "if it were considered desirable for any reason” to make two components separable, it would be obvious to do so for that purpose. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
A PHOSITA understands that making the reinforcement separable is an obvious matter of design choice based on factors (reasons) such as its suitability for the intended use to optimize or ‘tune’ the desired impact effect upon the door or occupants within the vehicle, and corresponding vehicle deformation characteristics. 
Additionally, a PHOSITA understands the design choice can likewise be based upon optimization of the cost of the product made in light of size, capacity to manufacture, manufacturing technology, safety, easy to manufacture, manpower for assembling parts, and still meet the design specifications.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘239, as modified, and as applied above. 
For claim 9, DE ‘239 is silent on the specific dimensions of the length of the base wall and fails to disclose the length being approximately 5% to approximately 15% of a length of the door.

The specific length of the base wall is deemed to have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention. The first evidence of this is applicant’s own disclosure wherein applicant specifically states on page 7, lines 16-17 that “the reinforcement element may be provided along a different length or even the whole length of the inner door panel” as is apparent with DE ‘239. This statement thus makes the record clear that such configurations are design considerations. One with ordinary skill in the art understands that if a lesser cost yet suitable design is used that this may be an alternative. That person of ordinary skill also understand that the length may vary. Additionally, KSR, 550 US at 82 USPQ2d at 1396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘239, as modified above with respect to claim 9 and further in view of WO 2005/097528 (WO ‘528) and Okutsu et al. (7837255). 
For claim 11, DE ‘239 is silent on the specific dimensions of the base wall and side walls of the reinforcement element and specifically lacks the sidewall having a vehicle transversal direction ranging from 50 to 180 mm.
WO ‘528 discloses the fact that for typical vehicles where the outside of the door overlaps the side sill (such as that seen in Fig. 1), the distance between the outside paneling and the inside of the door can be up to 125 mm. 
It would have been obvious to one of ordinary skill in the art to have applied this distance of WO ‘528 as an obvious design choice to that of the distance between inner and outer door panels of DE ‘239 such that the reinforcement element of DE ‘239 has a sidewall spanning the same distance would be roughly 125mm and fall within the range (50-180mm) recited. 
DE ‘239, as modified, lacks the side walls having a specific dimensional height ranging from 100 to 200 mm. 
Okutsu et al. teaches the use of a reinforcement element (32) having a height of 100mm (see Col 11, line 36). 
It would have been obvious to one of ordinary skill in the art to have provided the height of the bracket of DE ‘239, as modified, to be 100 mm as taught by Okutsu et al. in order to best fit the cavity provided and better reinforce same. 
DE ‘239, as modified, fails to disclose the desired length of the base wall of the reinforcement element having a length in the door longitudinal direction ranging from 50 to 200 mm.
With regard to the length of the base wall as set forth above with respect to claim 9, it would have been obvious to one of ordinary skill in the art to have adjusted the length of the base wall of DE ‘239 to correspond to the range of 50-200mm as an obvious design expedient depending on the circumstances. 
The specific length of the base wall is deemed to have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the 
It should be noted that although DE ‘239, as now modified, does not discreetly disclose the recited ranges as claimed, the values disclosed for each dimension recited does fall within the claimed range and therefore satisfy the claim requirements.  
 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DE ‘239, as modified, and as applied above in view of DE ‘923. 
DE ‘239 inherently discloses a rocker but fails to show the rocker formed of inner and outer shells. This feature is taught by DE ‘923 as seen, with regard to claim 15, at Figs. 9a-d where the rocker comprises an inner shell and an outer shell defining a space between them, the inner and outer rocker shells being joined at least at a top flange, and the U-shaped bracket (54) is arranged at least partially below the top flange.
It would have been obvious to one of ordinary skill in the art to have provided a rocker as taught by DE ‘923 for the structure of DE ‘239 as an obvious expedient. 

Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that shape of DE 239 does not “completely match[es] and fill[s] up” the shape of the outer shell of the rocker) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
If applicant has a specific idea of what applicant intends to recite with the limitations “outline” “complementary” applicant should make this clear in the claims, preferably with additional structural limitations, exactly what is intended. Since applicant has failed to do so, and since no definitions are provided in the specification nor in the claim language, examiner is forced to use the broadest reasonable interpretation of such terminology and the plain meaning of the words. Applicant is free to act as their own lexicographer but has not done so in these instances. 
Examiner submits all of the limitations provided in the claim(s), as amended, are satisfied by the rejection(s), as amended, set forth above.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612